DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent number 10,958,024 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art does not disclose or suggest a plug termination arrangement comprising: a housing defining a plurality of plug ports extending in a row, a circuit board disposed within the housing, the circuit board extending perpendicular to an insertion axes of the plug ports, the circuit board carrying a network port; a plurality of presence sensors coupled to the circuit board, each presence sensor being disposed at a respective one of the plug ports so that a portion of the presence sensor extends into the respective plug port, each presence sensor being configured to detect a presence of a plug connector at the corresponding plug port, the presence sensor being electrically coupled to the network port as required in combination of other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	The combination of Arnett t al. (US 6,176,742) and German et al. (US 6,499,861) discloses a plug termination arrangement comprising a a plurality of plug ports, a circuit board and a plurality of presence sensor (media interface contacts) and light indicator similar to presently claimed invention, however fails to discloses a circuit board extending perpendicular to the insertion axis defined by the ports, a plurality of presence sensors coupled to the circuit board each presence sensor being disposed at a respective one of the plug ports so that a portion of the presence sensor extends into the respective plug port, each presence sensor being configured to detect a presence of a plug connector at the corresponding plug port, the presence sensor being electrically coupled to the network port as required in combination of other limitations of this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831